Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 23rd, 2022 has been entered. Claims 1-15 are currently pending in the application. Applicant’s amendments to the claims have overcome all rejections previously set forth in the Non-Final Office Action dated March 25th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (JP2014149477A), hereinafter Tsutsumi’477, in view of Furue et al. (WO2017069172A1) (English equivalent US20180253003A1 used for citations).
	Regarding claim 1, Tsutsumi'477 teaches a photosensitive (see Page 12, Para. 4) resin composition (Page 12, para. 3) for an organic EL element (see Page 1, Para. 2) barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) comprising: (A) a binder resin (A-1; Page 12, Para. 3); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being selected from the group consisting of aromatic carboxylic acids and compounds each having a plurality of phenolic hydroxyl groups (phthalic acid; Page 12, Para. 3); and a radiation sensitive compound (compound (B); Page 12, Para. 3). Furthermore, while the referenced example does not contain a colorant, Tsutsumi'477 further teaches that the composition of its invention may further contain compounds such as pigments and dyes (Page 9, Para. 6). Additionally, Tsutsumi'477 does not teach that the binder (A)  (Cyclic Olefin Polymer (A-1); Page 12, Para. 3 and Page 11, Para. 9) comprises (c) an aqueous alkaline solution-soluble resin having an epoxy group and a phenolic hydroxyl group; rather that it comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; Page 11, Para. 9) having an alkali-soluble functional group (hydroxycarbonyl group) and an additional polymerizable monomer (N-phenyl-bicyclo [2.2.1] hept-5-ene-2,3-dicarboximide; Page 11, Para. 9). However, this resin composition (Page 12, Para. 3) and the specific binder resin A-1 it contains are merely an exemplary embodiment, and the invention of Tsutsumi'477 is not suggested to be limited to such. Furthermore, Tsutsumi'477 teaches that, in combination with A1, the binder resin A may further include an acrylic resin A2 (Page 2, Para. 8), which itself may contain an epoxy group (Page 5, Para. 2) and a phenolic hydroxyl group ("copolymerizable monomers other than acrylate", Page 5 Para. 2; "p-hydroxystyrene, p-hydroxy-α-methylstyrene", etc., Page 5, Para. 4).
	Furue teaches a known composition for a barrier rib ([0001]) comprising a binder resin and a radiation sensitive compound ([0010]) (analogous to Tsutsumi'477 as described above). Furue further teaches that the binder resin may comprise (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer having an alkali-soluble functional group and another polymerizable monomer ([0098]; analogous to the resin A1 of Tsutsumi'477) and/or (c) an aqueous alkaline solution-soluble resin having an epoxy group and a phenolic hydroxyl group ([0081]; overlaps in scope with the resin A2 of Tsutsumi'477 as referenced above). Furue teaches that "in the positive photosensitive resin composition of the present invention, an alkali-soluble resin having an epoxy group is advantageous in that when heated, the epoxy group is reacted with a phenolic hydroxyl group and thereby the alkali-soluble resin is crosslinked, and thus, chemical resistance, thermostability, and the like thereof are improved. In addition, when the alkali-soluble resin has a phenolic hydroxyl group, it has the advantage of becoming soluble in an aqueous alkaline solution." ([0084]).
	It would have been obvious to one of ordinary skill in the art to further include an alkali-soluble resin having an epoxy group and a phenolic hydroxyl group (in the capacity of resin A2) in addition to the resin A1 in the example in Page 12, Para. 3 of Tsutsumi'477,  in view of the teachings of Furue. Such a modification is allowed within the limitations of the binder resin A (and specifically  resin A2) of the invention of Tsutsumi'477, and Furue teaches that such an addition would allow for crosslinking of the resin and, thus, improved chemical resistance, thermostability, and the like.
Regarding claim 2, Tsutsumi'477 further teaches that the low molecular weight organic compound (B) is an aromatic carboxylic acid having a pKa of 2.5 to 4.5 (phthalic acid; Page 12, Para. 3).
Regarding claim 4, Tsutsumi'477 further teaches that a group other than carboxyl groups and phenolic hydroxyl groups is not bound to the carbon atoms constituting the aromatic ring of the low molecular weight organic compound (B) (phthalic acid; Page 12, Para. 3).
	Regarding claim 6, Tsutsumi'477 does not teach that the aromatic carboxylic acid is a polycarboxylic acid selected from the group of the instant claim, rather that it is phthalic acid (Page 12, Para. 3). However, the composition of Page 12, Para. 3 and this specific acid (in the capacity of "compound (E) having an acid group") it contains are merely an exemplary embodiment, and the invention of Tsutsumi'477 is not suggested to be limited to such. Furthermore, Tsutsumi'477 teaches that, in the capacity of the compound (E) having an acidic group, equivalent alternatives to phthalic acid include isophthalic acid, terephthalic acid, and dihydroxybenzoic acid (Page 8, Para. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have substituted the phthalic acid in the composition in Page 12, Para. 3 of Tsutsumi'477 with any of phthalic acid include isophthalic acid, terephthalic acid, or dihydroxybenzoic acid. The composition of Page 12, Para. 3 and the specific acid (in the capacity of "compound (E) having an acid group") it contains are merely an exemplary embodiment, and the invention of Tsutsumi'477 is not suggested to be limited to such. Furthermore, these acids are disclosed by Tsutsumi'477 to be equivalent alternatives to phthalic acid in the capacity of the compound (E), and  thus one of ordinary skill would reasonably expect similar results from this substitution.
	Regarding claims 7, 10, and 11, Tsutsumi'477 further teaches that the photosensitive resin composition of claim 1 (Example 1, Page 12, Para. 3; modified) comprises 100 parts by mass of the binder resin A (A-1; Page 12, Para. 3), 7 parts by mass of the low molecular weight organic compound B (phthalic acid; Page 12, Para. 3), and 40 parts of the radiation sensitive compound (C) (compound B; Page 12, Para. 3). However, Tsutumi'477 is silent on the contents of the additional agents such as dyes and pigments (Page 9, Para. 6).
As described above, Furue teaches a photosensitive resin composition for a barrier rib ([0001]; analogous to the composition of Tsutsumi'477) comprising a binder resin, a quinone diazide acid generator, and a black dye ([0010]). Furue further teaches that the black dye is preferably contained in 3 to 40 parts by weight based on 100 parts by weight of the total of the binder resin, the acid generator, and the black dye ([0115]).
Based on the 100 parts by mass of the binder resin and 40 parts of the acid generator of the composition of Tsutsumi'477, black dye at the proportion described by Furue would be contained in the modified composition of Tsutsumi'477 in 4.3 to 93.3 parts by weight. [100 + 40 = 140; 140/0.97 = 144.3; 144.3-140 = 4.3] [100 + 40 = 140; 140/0.6 = 233.3; 233.3-140 = 93.3] This would result in a total content of the binder resin (100 parts), the low molecular weight organic compound (7 parts), the radiation sensitive compound (40 parts), and the colorant (4.3 to 93.3 parts) of modified Tsutsumi'477 of 151.3 to 240.3 parts by weight. With respect to the instant claims, this results in: 2.9 to 4.6 parts by mass of the low molecular weight organic (B), 2.9 to 38.8 parts by mass of the colorant (D), and 16.6 to 26.4 parts by mass of the radiation sensitive compound (C), all with respect to 100 parts by mass of the total of the binder resin (A), the low molecular weight organic compound (B), the radiation sensitive compound (C), and the colorant (D). [(B): 7 / 151.3 = 4.6%; 7 / 233.33 = 2.9%] [(D): 4.3 / 151.3 = 2.9%; 93.3 / 240.3 = 38.8%] [(C): 40 / 151.3 = 26.4%; 40 / 240.3 = 16.6%] All of these range values are wholly contained within the ranges of the instant claims.
It would have been obvious to one of ordinary skill in the art to have included the additive black dye agent in the composition of Tsutsumi'477 in the ratio range (3 to 40 parts based of 100 parts of resin, acid generator, and dye) taught by Furue. Since Tsutsumi'477 is silent regarding the content at which the additive compounds, such as dyes and pigments, would be included in its compositions, one of ordinary skill would have looked to the art, such as Furue, for guidance in determining the content of the black dye additive. Since the composition of Furue is analogous to the modified composition of Tsutsumi'477 as shown above, one of ordinary skill in the art would have a reasonable expectation of success for the addition of the black dye additive into the composition of Tsutsumi'477 at the ratio range taught by Furue.
Regarding claim 8, Tsutsumi'477 further teaches that the radiation sensitive compound (C) (compound (B); Page 12, Para. 3) is a photoacid generator which is a quinone diazide compound (1,2-naphthoquinonediazide-5-sulfonic acid chloride; Page 12, Para. 3).
Regarding claim 9, Tsutsumi'477 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Page 12, Para. 3 and Page 11, Para. 9) has an alkali-soluble functional group (hydroxy carbonyl group in 4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; Page 11, Para. 9).
Regarding claim 12, Tsutsumi'477 is silent regarding the properties (such as optical density) that its composition would have when applied as a barrier rib containing black dye ("a pixel separation film" Page 1, para. 2; "other compounding agents such as pigments, dyes," Page 9, Para. 6).
Furue, which teaches a composition for a barrier rib ([0001]) (analogous to Tsutsumi'477 as described above), does not teach specific limitations regarding optical density. However, Furue does teach that a high light shielding functionality ([0007]) and a low light transmittance (such as less than 50%, [0187]) is desirable. Since Optical density is proportional to the negative of the log of transmittance (OD = -Log10(T)), a low transmittance would correspond to a high optical density.
It would have been obvious to one of ordinary skill in the art to design the modified composition of Tsutsumi'477 to have a high optical density, per the teachings of Furue. While Tsutsumi'477 is silent on the properties of its composition in the application of a barrier rib, it is well known (see Furue) that high light shielding properties would be desired in its barrier rib-function of separating the pixels to improve contrast. High light shielding translates to a low transmittance and therefore a high optical density. It would further have been obvious to find an optimal range for the condition of a high optical density, such as 0.5 per micron or more. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claim 13, Tsutsumi'477 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Page 12, Para. 3 and Page 11, Para. 9) comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; Page 11, Para. 9) having an alkali-soluble functional group (hydroxy carbonyl group) and an additional polymerizable monomer (N-phenyl-bicyclo [2.2.1] hept-5-ene-2,3-dicarboximide; Page 11, Para. 9).
Regarding claim 14, Tsutsumi'477 further teaches an organic EL element (see Page 1, Para. 2) barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) comprising a cured product (resin film; Page 1, Para. 1) of the photosensitive resin composition of claim 1 (Page 1, Para. 1).
Regarding claim 15, Tsutsumi'477 further teaches an organic EL (see Page 1, Para. 2) element (electronic component; Page 1, Para. 1) comprising a cured product (resin film; Page 1, Para. 1) of the photosensitive resin composition of claim 1 (Page 1, Para. 1).

Claims 1, 3-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (WO2017038620A1) (English equivalent US20180273722A1 used for citations), hereinafter Tsutsumi’620, in view of Tsutsumi et al. (JP2014149477A), hereinafter Tsutsumi’477, and Furue et al. (WO2017069172A1) (English equivalent US20180253003A1 used for citations).
Regarding claim 1, Tsutsumi'620 teaches a photosensitive resin composition (Example 4, Table 1) for an organic EL element (see [0001]-[0002]) comprising: (A) a binder resin (polymer (A-1); Example 4, Table 1); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being a compound having a plurality of phenolic hydroxyl groups (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1); and (C) a radiation sensitive compound (TS200; Example 4, Table 1). While not part of the Example 4, Tsutsumi'620 further teaches the addition of compounding agents such as pigments and dyes to its inventive composition ([0119]). Furthermore, while Tsutsumi'620 does not specifically teach the use of its composition for a barrier rib, it does teach its use as many other applications in an organic EL element, such as an interlayer insulating film ([0002]).
Tsutsumi'477 teaches an analogous a photosensitive (see Page 12, Para. 4) resin composition (Page 12, para. 3) for an organic EL element (see Page 1, Para. 2) comprising: (A) a binder resin (A-1; Page 12, Para. 3); (B) at least one low molecular weight organic compound having a molar volume of 130 ccm/mol or less and being selected from the group consisting of aromatic carboxylic acids and compounds each having a plurality of phenolic hydroxyl groups (phthalic acid; Page 12, Para. 3); and a radiation sensitive compound (compound (B); Page 12, Para. 3). Tsutsumi'477 further teaches that the composition may be used in an organic EL element in various applications, such as a barrier rib ("a pixel separation film" Page 1, para. 2; see [0002] of Applicant's specification) or an interlayer insulating film (Page 1, Para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have used the composition of Tsutsumi'620 as an organic EL element barrier rib instead of an organic EL element interlayer insulating film, in view of the teachings of Tsutsumi'477. The compositions of the two references are analogous as shown above, and Tsutsumi'477 establishes an organic EL element barrier rib as an alternative application of a composition to an organic EL element interlayer insulating film. Thus, one of ordinary skill would have a reasonable expectation of success for the use of the composition of Tsutsumi'620 for forming an organic EL element barrier rib.
	Additionally, Tsutsumi'602 does not teach that the binder (A)  (Cyclic Olefin Polymer (A-1); Example 4, Table 1 and [0162]) comprises (c) an aqueous alkaline solution-soluble resin having an epoxy group and a phenolic hydroxyl group; rather that it comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; [0162]) having an alkali-soluble functional group (hydroxycarbonyl group) and an additional polymerizable monomer (N-phenyl-bicyclo [2.2.1] hept-5-ene-2,3-dicarboximide; [0162]). However, this resin composition (Example 4; Table 1) and the specific binder resin A-1 it contains are merely an exemplary embodiment, and the invention of Tsutsumi'602 is not suggested to be limited to such. Furthermore, Tsutsumi'477 teaches that, in combination with A1, the binder resin A may further include an acrylic resin A2 ([0016] and [0017]), which itself may contain an epoxy group ([0056]) and a phenolic hydroxyl group ("copolymerizable monomers other than acrylate", [0056]; "p-hydroxystyrene, p-hydroxy-α-methylstyrene", etc., [0059]).
	Furue teaches a known composition for a barrier rib ([0001]) comprising a binder resin and a radiation sensitive compound ([0010]) (analogous to modified Tsutsumi'602 as described above). Furue further teaches that the binder resin may comprise (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer having an alkali-soluble functional group and another polymerizable monomer ([0098]; analogous to the resin A1 of Tsutsumi'602) and/or (c) an aqueous alkaline solution-soluble resin having an epoxy group and a phenolic hydroxyl group ([0081]; overlaps in scope with the resin A2 of Tsutsumi'602 as referenced above). Furue teaches that "in the positive photosensitive resin composition of the present invention, an alkali-soluble resin having an epoxy group is advantageous in that when heated, the epoxy group is reacted with a phenolic hydroxyl group and thereby the alkali-soluble resin is crosslinked, and thus, chemical resistance, thermostability, and the like thereof are improved. In addition, when the alkali-soluble resin has a phenolic hydroxyl group, it has the advantage of becoming soluble in an aqueous alkaline solution." ([0084]).
It would have been obvious to one of ordinary skill in the art to further include an alkali-soluble resin having an epoxy group and a phenolic hydroxyl group (in the capacity of resin A2) in addition to the resin A1 in the example 4 of Tsutsumi'602,  in view of the teachings of Furue. Such a modification is allowed within the limitations of the binder resin A (and specifically resin A2) of the invention of Tsutsumi'602, and Furue teaches that such an addition would allow for crosslinking of the resin and, thus, improved chemical resistance, thermostability, and the like.
Furue teaches that it is known to include a black dye ([0008]) in a barrier rib material ([0002]; such as the pixel separation film of Tsutsumi'477 and the modified film of Tsutsumi'620) containing a binder resin ([0008]) and a radiation sensitive compound (quinone diazide compound, [0008]) for the purpose of improving visibility by increasing contrast ([0003]).
It would have been obvious to one of ordinary skill in the art to add a black dye to the example composition of Tsutsumi'620, per the teachings of Tsutsumi'620 and Furue. While the referenced example composition of Tsutsumi'620 does not contain a black dye, the invention of Tsutsumi'620 is not limited to said example and Tsutsumi'620 further teaches that the composition of its invention may further contain agents such as pigments and dyes and, per the teachings of Tsutsum'477, may be used for a barrier rib. Thus, this addition is, broadly, within the limitation of the disclosed invention of Tsutsumi'620 and would allow for improving visibility through increasing contrast, as taught by Furue.
Regarding claim 3, Tsutsumi'620 further teaches that the low molecular organic compound (B) is a compound having a plurality of phenolic hydroxyl groups and having a pKa of 7.5 to 10 (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
Regarding claim 4, Tsutsumi'620 further teaches that a group other than carboxyl groups and phenolic hydroxyl groups is not bound to the carbon atoms constituting the aromatic ring of the low molecular weight organic compound (B) (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
Regarding claim 5, Tsutsumi'620 further teaches that the compound having a plurality of phenolic hydroxyl groups is an aromatic polyol which is pyrogallol (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1).
Regarding claims 7, 10, and 11, Tsutsumi'620 further teaches that the photosensitive resin composition of claim 1 (Example 4, Table 1; modified) comprises 100 parts by mass of the binder resin A (A-1; Example 4, Table 1), 5 parts by mass of the low molecular weight organic compound B (1,2,3-trihydroxybenzene a.k.a. pyrogallol; Example 4, Table 1), and 30 parts of the radiation sensitive compound (C) (TS200; Example 4, Table 1). However, Tsutumi'620 is silent on the contents of the additional agents such as dyes and pigments ([0119]).
As described above, Furue teaches a photosensitive resin composition for a barrier rib ([0001]; analogous to the composition of Tsutsumi'620 as discussed above) comprising a binder resin, a quinone diazide acid generator, and a black dye ([0010]). Furue further teaches that the black dye is preferably contained in 3 to 40 parts by weight based on 100 parts by weight of the total of the binder resin, the acid generator, and the black dye ([0115]).
Based on the 100 parts by mass of the binder resin and 30 parts of the acid generator of the composition of Tsutsumi'620, black dye at the proportion described by Furue would be contained in the modified composition of Tsutsumi'620 in 4.0 to 86.7 parts by weight. [100 + 30 = 130; 130/0.97 = 134.0; 134.0-130 = 4.0] [100 + 30 = 130; 130/0.6 = 216.7; 216.7-130 = 86.7] This would result in a total content of the binder resin (100 parts), the low molecular weight organic compound (5 parts), the radiation sensitive compound (30 parts), and the colorant (4.0 to 86.7 parts) of modified Tsutsumi'620 of 139.0 to 221.7 parts by weight. With respect to the instant claims, this results in: 2.3 to 3.6 parts by mass of the low molecular weight organic (B), 2.9 to 39.1 parts by mass of the colorant (D), and 13.5 to 21.6 parts by mass of the radiation sensitive compound (C), all with respect to 100 parts by mass of the total of the binder resin (A), the low molecular weight organic compound (B), the radiation sensitive compound (C), and the colorant (D). [(B): 5 / 139.0 = 3.6%; 5 / 221.7 = 2.3%] [(D): 4.0 / 139.0 = 2.9%; 86.7 / 221.7 = 39.1%] [(C): 30 / 139.0 = 21.6%; 30 / 221.7 = 13.5%] All of these range values are wholly contained within the ranges of the instant claims.
It would have been obvious to one of ordinary skill in the art to have included the additive black dye agent in the composition of Tsutsumi'620 in the ratio range (3 to 40 parts based of 100 parts of resin, acid generator, and dye) taught by Furue. Since Tsutsumi'620 is silent regarding the content at which the additive compounds, such as dyes and pigments, would be included in its compositions, one of ordinary skill would have looked to the art, such as Furue, for guidance in determining the content of the black dye additive. Since the composition of Furue is analogous to the modified composition of Tsutsumi'620 as shown above, one of ordinary skill in the art would have a reasonable expectation of success for the addition of the black dye additive into the composition of Tsutsumi'620 at the ratio range taught by Furue.
Regarding claim 8, Tsutsumi'620 further teaches that the radiation sensitive compound (C) (TS200; Example 4, Table 1) is at least one photoacid generator which is a quinone diazide compound (see [0180]).
Regarding claim 9, Tsutsumi'620 further teaches that the binder resin (A) (Cyclic Olefin Polymer (A-1); Example 4, Table 1 and [0162]) has an alkali-soluble functional group (hydroxy carbonyl group in 4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; [0162]).
Regarding claim 12, Tsutsumi'620 as modified in view of Tsutsumi'477 is silent regarding the properties (such as optical density) that its composition would have when applied as a barrier rib containing black dye.
Furue, which teaches a composition for a barrier rib ([0001]) (analogous to modified Tsutsumi'620 as described above), does not teach specific limitations regarding optical density. However, Furue does teach that a high light shielding functionality ([0007]) and a low light transmittance (such as less than 50%, [0187]) is desirable. Since Optical density is proportional to the negative of the log of transmittance (OD = -Log10(T)), a low transmittance would correspond to a high optical density.
It would have been obvious to one of ordinary skill in the art to design the modified composition of Tsutsumi'620 to have a high optical density, per the teachings of Furue. While Tsutsumi'620 as modified in view of Tsutsumi'477 is silent on the properties of its composition in the application of a barrier rib, it is well known (see Furue) that high light shielding properties would be desired in its barrier rib-function of separating the pixels to improve contrast. High light shielding translates to a low transmittance and therefore a high optical density. It would further have been obvious to find an optimal range for the condition of a high optical density, such as 0.5 per micron or more. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claim 13, Tsutsumi'620 further teaches that the binder resin (A)  (Cyclic Olefin Polymer (A-1); Example 4, Table 1 and [0162]) comprises (d) an aqueous alkaline solution-soluble copolymer of a polymerizable monomer (4-hydroxycarbonyltetracyclo [6.2.1.1.0] Dodeca-9-ene; [0162]) having an alkali-soluble functional group (hydroxy carbonyl group) and an additional polymerizable monomer (N-phenyl-bicyclo [2.2.1] hept-5-ene-2,3-dicarboximide; [0162]).
Regarding claim 14, Tsutsumi'620 as modified in view of Tsutsumi'477 (see above in regards to claim 1), further teaches an organic EL element ([0002] of Tsutsumi'620) barrier rib (see above modification) comprising a cured product of the photosensitive resin composition according to claim 1 ([0001] of Tsutsumi'620).
Regarding claim 15, Tsutsumi'620 further teaches an organic (see [0002]) EL element comprising a cured product of the photosensitive resin composition according to claim 1 ([0001]).

Response to Arguments
Applicant’s arguments, see page 8, filed June 23rd, 2022, with respect to the combination of Tsutsumi’477 and Furue under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that “The purpose of Tsutsumi'477 is … to provide a resin film having high transparency after firing in an oxidative atmosphere …. On the contrary, the purpose of Furue is to provide a positive photosensitive resin composition which can maintain its black color and high-level light shielding function … Therefore, Tsutsumi'477 and Furue teach away from being combined with each other.”
However, while Tsutsumi’477 and Furue may been designed to have extreme opposite characteristics in terms of transparency/light shielding, it is well known in the art that this characteristic can be modified through the inclusion or exclusion of pigments/dyes/colorants. To this effect, Tsutsumi’477 does allow for the further inclusion of compounds such as pigments and dyes in its inventive composition (Page 9, Para. 6 of Tsutsumi’477). While the designed feature of high transparency of Tsutsumi’477 would become less relevant when the composition is modified to have a black color and high light shielding, this fact does not fundamentally prohibit said modification from being possible.

Applicant’s arguments, see page 9, filed June 23rd, 2022, with respect to the combination of Tsutsumi’477 and Tsutsumi’620 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that “Tsutsumi'620 does not disclose "an antioxidant (C)", which is an indispensable component in the composition of Tsutsumi'477, and the compositions disclosed in the Examples section of Tsutsumi'620 do not contain an antioxidant. Therefore, there is no hint or motivation for a person skilled in the art to adapt the composition of Tsutsumi'620 to an organic EL element barrier rib application, even in view of the teachings of Tsutsumi'477.”
However, while the inclusion of an antioxidant is part of the core inventive concept being taught by Tsutsumi’477, the disclosure of Tsutsumi’477 does not teach nor suggest that the inclusion of an antioxidant is critical in the function of the composition of Tsutsumi’477 to form an organic El element barrier rib. Rather, the antioxidant is presented as merely an additive which enables “excellent storage stability, high exposure sensitivity, and … high transparency even after baking in an oxidizing atmosphere” (Page 2, Para. 3 of Tsutsumi’477). More to the point, Tsutsumi’477 does not teach or suggest that the inclusion of an antioxidant is critical in the application of the composition as a barrier rib (“pixel separation film”) in a way that is not critical in the application of the composition as an interlayer insulating film. Since the composition of Tsutsumi’620 is explicitly taught to be used as an interlayer insulating film ([0002] of Tsutsumi’620) just like the composition of Tsutsumi’477, an argument against the use of the composition of Tsutsumi’620 as a barrier rib (“pixel separation film”) would need to involve differentiating the application of barrier rib (“pixel separation film”) and the application of interlayer insulating film. 

Applicant’s arguments, see pages 8 and 9, filed June 223rd, 2022, with respect to the rejection(s) over Tsutsumi’477 and over Tsutsumi’620 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Furue et al. (WO2017069172A1), hereinafter Furue.
Applicant’s Argument that “Tsutsumi'[477/620] discloses that the binder resin (A) is preferably a cyclic olefin polymer having a protonic polar group (A1), an acrylic resin (A2), polyimide or its precursor (A3), polybenzoxazole or its precursor (A4), polysiloxane (A5) or a phenol resin (A6), and inter alia, particularly preferably a cyclic olefin polymer having a protonic polar group (A1). Tsutsumi'[477/620] does not teach or suggest "(c) an aqueous alkaline solution-soluble resin having an epoxy group and a phenolic hydroxyl group", as recited in amended claim 1 of the present application.” is found to be persuasive. However, upon further consideration, the amended claims have been found to be obvious in further view of Furue (same reference which is previously part of the rejections, but a separate teaching within the disclosure of Furue), as described above. For this reason, claims 1-15 are still rejected under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737 			/DUANE SMITH/                                                                 Supervisory Patent Examiner, Art Unit 1737